                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                            No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                          ORDER

                Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                   Defendants.
                                 ____________________

        This case came before the Court pursuant to Plaintiffs’ counsel’s letter dated
September 15, 2021. (Doc. 162.)      The Clerk’s office changed this filing into a “motion
for hearing”.    For the reasons stated the motion, the dispositive motions deadline is
hereby continued until a date to be determined after a status conference with the parties.
In the meantime, the parties should confer regarding scheduling in this case and in Devin
G. Nunes v. Ryan Lizza, et al., case number 19-cv-4064-CJW-MAR.
          IT IS SO ORDERED this 16th day of September, 2021.




     Case 5:20-cv-04003-CJW-MAR Document 164 Filed 09/16/21 Page 1 of 1
